Exhibit 10.1

FOURTH AMENDMENT TO OFFICE LEASE

THIS FOURTH AMENDMENT TO OFFICE LEASE (“Fourth Amendment”) is entered into
effective as of May 1, 2013 (the “Effective Date”), by and between Chesapeake
Plaza, L.L.C., an Oklahoma limited liability company (“Landlord”) and Pier 1
Services Company, a Delaware statutory trust (“Tenant”).

WITNESSETH:

WHEREAS, Landlord and Tenant entered into that certain Office Lease dated
June 9, 2008 (the “Original Lease”) for certain space (the “Premises”) in the
office building known as Chesapeake Plaza located at 100 Energy Way, Fort Worth,
Tarrant County, Texas (the “Building”); and

WHEREAS, Landlord and Tenant entered into that certain First Amendment to Office
Lease dated June 20, 2008 (the “First Amendment”); and

WHEREAS, Landlord and Tenant entered into that certain Second Amendment to
Office Lease dated July 1, 2011 (the “Second Amendment”); and

WHEREAS, Landlord and Tenant entered into that certain Third Amendment to Office
Lease dated January 28, 2013 (the “Third Amendment”, and together with the
Original Lease, the First Amendment, and the Second Amendment, the “Lease”);

WHEREAS, the parties hereto have now agreed to further modify the Lease in
certain respects on the terms and conditions as set forth herein.

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants herein set forth, and for such other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereby
agree to amend the Lease as follows:

1. Defined Terms. All initially capitalized terms used but not defined herein
will have the same meanings as ascribed to them in the Lease.

2. Expansion of Premises. Effective as of the date set forth below, the Premises
will be expanded, as follows:

 

  2.1 Effective as of May 1, 2013 (the “Lobby Expansion Date”), the Premises is
hereby expanded to include that portion of the Lobby, comprising 5,018 square
feet of Rentable Square Footage as shown on Exhibit B attached hereto (the
“Lobby Expansion Space”). Accordingly, as of the Lobby Expansion Date, all
references in the Lease to the Rentable Square Footage of the Premises shall for
all purposes under the Lease be deemed to be 313,391 square feet. In addition,
Exhibit A-1 attached to the Lease is hereby deleted in its entirety and replaced
with Exhibit A-1 attached hereto.

 

FOURTH AMENDMENT TO OFFICE LEASE

(PIER 1 SERVICES COMPANY)

 



--------------------------------------------------------------------------------

  2.2 Tenant is authorized to and shall construct a demising wall and/or door in
the location depicted on Exhibit B attached hereto in order to close off and
secure the Lobby Expansion Space; provided, however, that such wall and/or door
will be constructed with finishes consistent with the existing finishes in the
lobby area, and otherwise in accordance with the terms and conditions of
Section 9.C of the Lease.

 

  2.3 Landlord expressly disclaims any and all warranties of any nature, express
or implied, in fact or by law with respect to the Expansion Space, including
without limitation, the implied warranties of habitability, suitability,
merchantability and fitness for any particular purpose. By occupying the Lobby
Expansion Space as of the Lobby Expansion Date, Tenant accepts the Lobby
Expansion Space in its “as-is” condition and configuration and shall be deemed
to have accepted delivery of the same, and TENANT HEREBY AGREES THAT AS OF THE
LOBBY EXPANSION DATE, THE LOBBY EXPANSION SPACE IS OR WILL BE IN GOOD ORDER AND
SATISFACTORY CONDITION AND THAT THERE ARE NO REPRESENTATIONS OR WARRANTIES OF
ANY KIND, EXPRESS OR IMPLIED, BY LANDLORD REGARDING THE LOBBY EXPANSION SPACE.

3. Increased Base Rent. Commencing on the dates set forth below and continuing
for each calendar month thereafter throughout the remainder of the Term,
Tenant’s monthly Base Rent as set forth in Section 1.D of the Lease is hereby
amended as follows:

 

Period

   Annual Rate
Per Square  Foot      Monthly
Base Rent  

May 1, 2013 through June 30, 2015

   $ 25.00       $ 652,897.92   

July 1, 2015 through June 30, 2018

   $ 26.50       $ 692,071.79   

July 1, 2018 through June 30, 2022

   $ 27.50       $ 718,187.71   

4. No Broker. Tenant and Landlord each represent to the other that neither party
has executed a written agreement with any broker or agent in connection with
this Fourth Amendment. Tenant and Landlord shall each indemnify the other
against all costs, expenses, attorneys’ fees, liens and other liability for
commissions or other compensation claimed by any broker or agent claiming the
same by, through or under the indemnifying party.

5. Entire Agreement; Supercession. This Fourth Amendment shall become effective
only upon its full execution and delivery by Landlord and Tenant. This Fourth
Amendment contains the parties’ entire agreement regarding the subject matter
covered herein, and supersedes all prior correspondence, negotiations, and
agreements, if any, whether oral or written, between the parties concerning such
subject matter. There are no contemporaneous oral agreements, and there are no
representations or warranties between the parties not contained in this Fourth
Amendment. In all respects, except as specifically amended hereby, the terms and
conditions of the Lease remain in full force and effect and unabated and the
Lease, as amended by this Fourth Amendment, shall be binding upon and shall
inure to the benefit of the parties hereto, their successors and permitted
assigns.

 

FOURTH AMENDMENT TO OFFICE LEASE

(PIER 1 SERVICES COMPANY)

 

2



--------------------------------------------------------------------------------

6. Multiple Counterparts. The parties may execute this Fourth Amendment in
counterparts, each of which shall constitute an original and all of which, when
taken together, shall constitute one and the same instrument. To facilitate
execution of this Fourth Amendment, the parties may execute and exchange, by
telephone facsimile or electronic mail PDF, counterparts of the signature pages.

7. Joinder and Authority. Landlord represents and warrants to Tenant that
(a) there is no mortgage or deed of trust lien encumbering any portion of the
Premises, and (b) any approval of another person or entity required for Landlord
to enter into and execute this Fourth Amendment has been obtained.

8. Joinder and Approval by Guarantor. By its execution below, Guarantor hereby
acknowledges the terms and conditions of this Fourth Amendment and consents to
and approves of the modifications set forth herein, including but not limited to
the expansion of the Premises and the increase in Base Rent and resultant
obligations under the Lease and hereby affirms that all of the terms and
conditions in the Guaranty are hereby extended to include the Lease as amended
by this Fourth Amendment.

9. Option to Extend Term. The first sentence of Section 5 of the Third Amendment
is hereby amended in its entire to read as follows:

Tenant is hereby granted the right and option to extend the Term of this Lease
for one (1) renewal period of five (5) years (the “Renewal Period”), which
option shall be exercised by delivery of written notice to Landlord given no
later than one (1) year prior to the Expiration Date, provided that at the time
of such notice and at the commencement of such Renewal Period, (i) Tenant
remains in occupancy of at least eighty percent (80%) of the Premises, and
(ii) no uncured event of default exists under the Lease.

10. Seasonal Lighting Costs. Landlord and Tenant acknowledge and agree that for
purposes of determining Tenant’s Pro Rata Share of Excess Operating Expenses,
actual Operating Expenses for the Base Year were increased by an amount equal to
$378,363.57, which amount represents approximately ninety-five percent (95%) of
the cost of seasonal lighting incurred by Landlord for the 2010 – 2011 Lease
Year (and which seasonal lighting costs were not incurred in the Base Year).
Actual seasonal lighting costs incurred during the Base Year were less than
$2,000.00. Notwithstanding anything to the contrary set forth in the Lease, if
during any Lease Year any subsequent owner of the Property and landlord under
the Lease does not provide the same level of seasonal lighting currently
provided by Landlord, for purposes of determining Tenant’s Pro Rata Share of
Excess Operating Expenses, (i) if the cost of such seasonal lighting for the
applicable Lease Year is $5,000.00 or less, the Base Year Operating Expenses
shall be reduced by the sum of $378,363.57 to reflect the discontinuance of such
seasonal lighting, and (ii) if the cost of such seasonal lighting for the
applicable Lease Year is more than $5,000.00, then the Base Year Operating
Expenses shall be reduced by the amount equal to $378,363.57 minus the costs of
seasonal lighting for such Lease Year in excess of $5,000.00 to reflect the
reduction in the level of seasonal lighting.

 

FOURTH AMENDMENT TO OFFICE LEASE

(PIER 1 SERVICES COMPANY)

 

3



--------------------------------------------------------------------------------

(Signature Pages Follow)

 

FOURTH AMENDMENT TO OFFICE LEASE

(PIER 1 SERVICES COMPANY)

 

4



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

FOURTH AMENDMENT TO OFFICE LEASE

IN WITNESS WHEREOF, Landlord, Tenant and Guarantor have executed this Fourth
Amendment as of the Effective Date hereof.

 

LANDLORD:

CHESAPEAKE PLAZA, L.L.C.,

an Oklahoma limited liability company

By:     Name:   James R. Webb Title:   Senior Vice President – Legal and General
Counsel

 

FOURTH AMENDMENT TO OFFICE LEASE

(PIER 1 SERVICES COMPANY)

 



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

FOURTH AMENDMENT TO OFFICE LEASE

IN WITNESS WHEREOF, Landlord, Tenant and Guarantor have executed this Fourth
Amendment as of the Effective Date hereof.

 

TENANT:

PIER 1 SERVICES COMPANY,

a Delaware statutory trust

By:  

Pier 1 Holdings, Inc., a Delaware corporation,

its managing trustee

  By:                                                                           
 

Name: Alexander W. Smith

Title:   President and CEO

 

FOURTH AMENDMENT TO OFFICE LEASE

(PIER 1 SERVICES COMPANY)

 



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

FOURTH AMENDMENT TO OFFICE LEASE

IN WITNESS WHEREOF, Landlord, Tenant and Guarantor have executed this Fourth
Amendment as of the Effective Date hereof.

 

GUARANTOR:

PIER 1 IMPORTS, INC.,

a Delaware corporation

By:     Name:   Alexander W. Smith Title:   President and CEO

 

FOURTH AMENDMENT TO OFFICE LEASE

(PIER 1 SERVICES COMPANY)

 



--------------------------------------------------------------------------------

 

LOGO [g547069dsp008.jpg]

EXHIBITT A-1 CHART OF RENTABLE SQUARE FOOTAGE ON EACH FLOOR AND COMMON AREAS
Total Gross Area 460,614 Less Vertical Penetration 50,637 Total Rentable 409,977
Common Area 63,615 Total Useable 346,362 Total Rentable 409,977 Ratio of Comon
Area 0.18367 to Usable SQUARE FOOTAGE BREAKDOWN FLOOR TOTAL RENTABLE USEABLE
COMMON AREA RENTABLE CHARGE AREA* Terrace 42,847 795 146 941 Lobby 26,969 Lobby
Offices 4,240 778 5,018 Security Control Room 1,166 214 1,380 Mezz 13,153 13,153
2,416 15,568 5 22,329 22,329 4,101 26,430 6 22,329 22,329 4,101 26,430 7 22,329
22,329 4,101 26,430 8 22,329 22,329 4,101 26,430 9 22,610 22,610 4,153 26,763 10
22,610 22,610 4,153 26,763 11 22,610 22,610 4,153 26,763 12 22,610 22,610 4,153
26,763 14 22,610 22,610 4,153 26,763 15 22,610 22,610 4,153 26,763 16 22,394
22,394 4,113 26,507 17 22,394 22,394 4,113 26,507 18 19,372 19,372 3,558 22,930
19 18,936 18,936 3,478 22,414 20 18,936 18,936 3,478 22,414 409,977 346,362
63,615 409,977 * Square footage used to calculate rent expense



--------------------------------------------------------------------------------

LOGO [g547069g39l73.jpg]

 